DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Several places in the specification, such as (but not limited to) in [0035], the BET specific surface area is referred to in units of “g/m2”, which should be corrected to “m2/g” to follow the standard units used to report BET specific surface area. 
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, line 3 reports a range of BET specific surface area with units of “g/m2”, which should be corrected to “m2/g” to follow the standard units used to report BET specific surface area.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US 20180159125A1) in view of Mohajerani et al. (Journal of Non-Crystalline Solids. 358, 12-13, p.1474-1479, (2012)) and Kim et al. (US 20130130101A1).
In Regards to Claim 1:
Kamimura discloses a negative electrode active material for a lithium ion battery having composite particles (negative electrode active materials, 1), the composite particles (negative electrode active materials, 1) including: a sodium silicate phase (silica gel, 3) and silicon particles (5) dispersed in the sodium silicate phase (silica gel, 3) (Figure 1, [0026, 0034-0036]).
Kamimura is silent to the Vickers hardness of the sodium silicate phase.
Mohajerani discloses results from performing Vickers indentation measurements on borate, silicate, and aluminophosphate materials with varying ratios of Na/Na+Li (p.1, 2.1 Glass preparation). Mohajerani further discloses that a sodium silicate material of composition 60SiO2-40Na2O was found to have a Vickers hardness of ~4.25 GPa (~433.36 Hv) when Na/(Na+Li) is 1 (Table 1, Fig.2).  
Kim discloses a negative electrode active material for a lithium ion battery and teaches that when the negative electrode active material has a sufficiently high hardness, the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions (i.e. during charging/discharging) can be suppressed, thus improving active material properties such as lifespan and efficiency [0021-0022].
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to select for the sodium silicate phase of the particles of Kamimura, the sodium silicate phase of Mohajerani which is known to have a Vickers hardness of ~4.25 GPa (~433.36 Hv), with reasonable expectation of success in improving active material properties such as lifespan and efficiency by providing a material with sufficient hardness to suppress the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions, as taught by Kim. By doing so, all of the limitations of Claim 1 have been met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Kamimura as modified by Mohajerani and Kim disclose all of the limitations of Claim 1 as set forth above. As detailed above, modified Kamimura includes the sodium silicate phase of Mohajerani. Mohajerani discloses that the sodium silicate material has a of composition 60SiO2-40Na2O, which the skilled artisan would appreciate is the stoichiometric equivalent of 1.5SiO2-Na2O. Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Kamimura as modified by Mohajerani and Kim disclose all of the limitations of Claim 1 as set forth above. Kamimura further discloses that the specific surface area of the composite particles (negative electrode active materials, 1) may be between 5-600 m2/g, and the average pore volume may be between 0.1-2 ml/g, which results in improved negative electrode active material properties [0022-0023]. Kamimura further teaches that the specific surface area of the composite particles (negative electrode active materials, 1) can be controlled by altering the conditions of the hydrothermal treatment during synthesis [0050]. Specifically, Kamimura further teaches that by increasing the time and temperature of the hydrothermal treatment, the composite particles (negative electrode active materials, 1) will have a smaller specific surface area and larger average pore volume [0050]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the composite particles of Kamimura to decrease the specific surface area to ~3 m2/g or less, thus increasing the average pore volume, as taught by Kamimura to be easily achievable by altering the conditions of the hydrothermal treatment during synthesis. The skilled artisan would recognize that Kamimura teaches a range of specific surface area between 5-600 m2/g, and as such a wide range is taught to be suitable, it would not be unreasonable to modify to have a specific surface area to ~3 m2/g or less, for example, ~1-3 m2/g (a 2-4 m2/g difference from what is disclosed), with a reasonable expectation of success in providing a composite particle with improved negative electrode active material cycle properties. By doing so, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
	Kamimura as modified by Mohajerani and Kim disclose all of the limitations of Claim 1 as set forth above. Kamimura further discloses a lithium ion battery (11) comprising: a negative electrode (13) having the negative electrode active material for a lithium ion battery according to Claim 1, a positive electrode (15), and an electrolyte including a solvent and a lithium salt (Figure 2, [0032, 0080]). Therefore, all of the limitations of Claim 5 are met. 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) in view of Kamimura et al. (US 20180159125A1), Mohajerani et al. (Journal of Non-Crystalline Solids. 358, 12-13, p.1474-1479, (2012)), and Kim et al. (US 20130130101A1). In lieu of a machine translation of (WO 2016121325A1), all citations in the office action are made in reference to the equivalent US case Yamamoto et al. (US 20170324083A1).
The applied reference has a common inventor with the instant application. Based on the
earlier public availability date of the reference (greater than one year prior to the effective filing
date of the instant application), it constitutes prior art under 35 U.S.C.102(a)(1).
In Regards to Claim 1:
Yamamoto discloses a negative electrode active material for non-aqueous electrolyte secondary batteries comprising: lithium silicate composite particles (negative electrode active material particle, 10) which include a lithium silicate phase and silicon particles dispersed in the lithium silicate phase (Figure 1, [0034-0035]). 
	Yamamoto is deficient in disclosing that the composite particles include a sodium silicate phase.
Kamimura discloses a negative electrode active material for a lithium ion battery having composite particles (negative electrode active materials, 1), the composite particles (negative electrode active materials, 1) including: a silica gel (3) and silicon particles (5) dispersed in the sodium silicate phase (silica gel, 3) (Figure 1, [0026, 0034-0036]). Kamimura further discloses that the silica gel (3) may be either lithium silicate or sodium silicate [0034-0036].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the composite particles of Yamamoto to include a sodium silicate phase rather than a lithium silicate phase, as they are known in the art as equivalents for use in a composite particle for a negative electrode active material, as taught by Kamimura. By doing so, the limitation of Claim 1 requiring that the composite particles include a sodium silicate phase, is met. 
	Modified Yamamoto is further deficient in disclosing that the sodium silicate phase has a Vickers hardness of 150 Hv or more.
Mohajerani discloses results of performing Vickers indentation measurements on borate, silicate, and aluminophosphate materials with varying ratios of Na/Na+Li (p.1, 2.1 Glass preparation). Mohajerani further discloses that a sodium silicate material of composition 60SiO2-40Na2O was found to have a Vickers hardness of ~4.25 GPa (~433.36 Hv) when Na/(Na+Li) is 1 (Table 1, Fig.2).  
Kim discloses a negative electrode active material for a lithium ion battery and teaches that when the negative electrode active material has a sufficiently high hardness, the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions (i.e. during charging/discharging) can be suppressed, thus improving active material properties such as lifespan and efficiency [0021-0022].
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to select for the sodium silicate phase of the particles of modified Yamamoto, a sodium silicate such as disclosed by Mohajerani which is known to have a Vickers hardness of ~4.25 GPa (~433.36 Hv), with reasonable expectation of success in improving active material properties such as lifespan and efficiency by providing a material with sufficient hardness to suppress the expansion/contraction of the electrode material during intercalation/deintercalation of lithium ions, as taught by Kim. By doing so, the limitation of Claim 1 requiring that the sodium silicate phase has a Vickers hardness of 150 Hv or more, is met.
	Thus, upon all of the above modifications, all of the limitations of Claim 1 are met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Yamamoto as modified by Kamimura, Mohajerani, and Kim disclose all of the limitations of Claim 1 as set forth above. Yamamoto further discloses that the composite particles (negative electrode active material particle, 10) have an average particle size of 1-15 µm. Therefore, all of the limitations of Claim 3 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724